940 So.2d 1283 (2006)
Vincent ANTONELLI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-3090.
District Court of Appeal of Florida, Fourth District.
November 8, 2006.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Morales v. State, 557 So.2d 893 (Fla. 4th DCA 1990); State v. Lamb, 484 So.2d 1368 (Fla. 2d DCA 1986).
STONE, SHAHOOD and HAZOURI, JJ., concur.